t c memo united_states tax_court charles a and carol m willits petitioners v commissioner of internal revenue respondent docket no filed date dan s maccabee for petitioners lisa primavera for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners’ and federal income taxes in the amounts of dollar_figure and dollar_figure ' unless otherwise specified all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure - - respectively and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for the issues for decision are whether charles a willits petitioner is entitled to deductions relating to the sky shuttle activity whether petitioner carol m willits mrs willits substantiated the expenses claimed for her day care business for and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time their petition was filed petitioner resided in washington d c and mrs willits resided in huntington beach california sky shuttle activity petitioner has degrees in civil engineering and architecture during the years at issue petitioner worked for the national aeronautics and space administration nasa on projects involving aviation before the aviation projects petitioner worked on the architecture of the space station in the notice_of_deficiency respondent contended that mrs willits’ day care activity was not entered into for profit at trial respondent conceded that issue because of our holdings on the issues there will be computational adjustments for self- employment_tax and the self-employment_tax deduction and itemized_deductions petitioner has long been interested in mass transportation problems in the 1970's he was involved in a project that involved mass transit technology it is unclear what sort of role petitioner had in this project but his participation put him in contact with other people who were involved with mass transit technology that specific project never materialized but petitioner stayed in contact with certain individuals the group who petitioner stated shared the same vision with him about mass transit petitioner and the group are advocates for a suspended light rail transit system called sky shuttle sky shuttle inc was incorporated in and petitioner was the sole shareholder and director sky shuttle inc did not have any assets or bank accounts petitioner testified that the corporation was set up to hold the name and for status when associating with other companies and in dealing with major corporations the corporation paid the yearly state franchise tax fee sky shuttle inc filed corporate tax returns for and reporting no income and claiming the franchise tax fee as an expense during and petitioner claimed that the sky members of this group included michael williams who worked with petitioner in aerospace and gerald mcmurry who was a specialist in suspension systems it appears that others were involved as well although petitioner did not name them q4e- shuttle activity was conducted as a sole_proprietorship and all related expenses were deducted on petitioner’s schedule c petitioner and the other members of the group did not form a partnership nor was there any sort of formal agreement among them there were no arrangements with manufacturers or any government organizations petitioner’s role in the sky shuttle project was to market the idea of a suspended light rail transit system if the sky shuttle concept was sold then the group would enter into an agreement among themselves to determine their respective shares and what each person would do even though petitioner stressed that he was the sole_proprietor of sky shuttle he often referred to our technology our material or what we did with regard to sky shuttle activities according to petitioner transportation projects are very politically driven in order to build a transit system or be accepted to build one many preliminary steps must be taken the federal government must recognize the type of transportation system ie monorail trolley suspended light rail etc and funding must be available and allocated by the federal state county or city government this requires political contacts and political clout with a member of congress who will propose the system petitioner testified that there was no funding available during the years at issue - - in a proposal was submitted to the federal transit administration by john g milliken secretary of transportation for virginia’s department of transportation in concert with virginia polytechnic institute the state university of blacksburg virginia and sky shuttle corp which is listed as the technology parent along with the sky shuttle group of firms and their technologies the virginia proposal petitioner is referred to as the director of sky shuttle corp and petitioner testified that four or five people including himself organized the virginia proposal according to the virginia proposal sky shuttle corp lists two staff members neither of whom is petitioner or a named member of his group and the sky shuttle group consists of other companies or corporations that would contribute their technologies or expertise it appears from the virginia proposal that sky shuttle corp was a participant in this endeavor during the years at issue petitioner and the group also had contacts with the staff of the office of congressman bud shuster who was a minority member of the department of transportation committee in the house of representatives with aluminum co of america a metal manufacturer and with other contractors petitioner incurred expenses with regard to meetings and we find that sky shuttle corp and sky shuttle inc are one and the same -- - telephone calls to these people or groups no agreements were entered into between any of the parties petitioner also attended trade shows and conferences related to mass transit during the years at issue petitioner maintained a journal of these meetings and events petitioner also noted in his journal different cities that were considering a transportation system when meeting with members of the group petitioner referred to them in his journal as staff there is evidence of one agreement with another individual exhibit 14-r is an agreement typed on sky shuttle inc stationery between allen beishline and sky shuttle inc charles willits in which mr beishline grants to sky shuttle inc and petitioner the rights to mr beishline’s wheel-hub motor design for use in transit vehicles the agreement was dated date and was to expire in years it appears from the virginia proposal and petitioner’s journal that sky shuttle was still using the wheel-hub motor design petitioner testified that if the wheel-hub motor design was used mr beishline would receive a fee on schedule c filed with the joint_return petitioner reported dollar_figure in gross income’ and claimed dollar_figure in expenses for a net_loss of dollar_figure on schedule c filed with the tt is not clear from the record the nature of this income or whether it was even related to the sky shuttle activity - joint_return petitioner reported no income and claimed dollar_figure in expenses petitioner earned dollar_figure and dollar_figure from his employment at nasa in and respectively in the notice_of_deficiency respondent disallowed petitioner’s claimed losses for lack of profit objective and failure to substantiate at trial respondent contended that the expenses petitioner claimed did not properly belong to him but belonged to the corporation respondent also contends that petitioner’s expenses if not those of the corporation were in the nature of preopening expenses pursuant to sec_162 a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order to be deductible business_expenses generally must be the expenses of the taxpayer claiming the deduction see 91_tc_713 affd 905_f2d_241 8th cir 47_tc_483 for federal tax purposes a corporation will be recognized as a separate taxable entity from its stockholders if either the formation of the corporation was based on a legitimate business_purpose or after formation the corporation conducted a business activity see 319_us_436 a shareholder generally is not entitled to a deduction from his individual income for his --- - payment of corporate expenses see 308_us_488 gantner v commissioner supra shareholders cannot deduct on their personal returns those expenses that have a primary purpose of furthering the business of the corporation see 85_tc_798 it appears from the virginia proposal that sky shuttle inc was a participant petitioner testified that it was beneficial to have a corporation in order to associate with other firms and major corporations with regard to the sky shuttle activity from the virginia proposal it is evident that sky shuttle inc was expected to provide the technology petitioner stated that the other corporations were aware that sky shuttle inc was only a paper corporation but this is contradicted by his testimony that it was important to have the status of a corporation in order to deal with the other companies we find that sky shuttle inc served its intended business function petitioner used sky shuttle inc to promote the sky shuttle activity and it appears that others regarded sky shuttle inc as a participating corporation in the virginia proposal see moline properties inc v commissioner supra pincite therefore any expenses_incurred by petitioner on the corporation’s behalf in connection with the sky shuttle activity --- - during the years at issue properly belong to the corporation and not petitioner moreover those expenses were nondeductible preopening expenses see sec_195 345_f2d_901 4th cir vacated and remanded per curiam on other grounds 382_us_68 startup expenditures generally cannot be deducted or amortized except as allowed by sec_195 which permits an election to amortize them over a period of months starting with the month in which an active business begins startup expenditures are defined as amounts paid_or_incurred in connection with investigating the creation or acquisition of an active trade_or_business creating an active trade_or_business or any activity engaged in for profit in anticipation of the activity’s becoming an active trade_or_business see sec_195 a startup costs include advertising travel and other expenses_incurred in lining up prospective distributors suppliers or customers and salaries or fees paid_or_incurred for executives consultants and similar professional services which are incurred after a decision is made to establish a business and before the business begins see h rept pincite 1980_2_cb_709 petitioner acknowledged that there were no investors and no income the parties did not have any plans or facilities for -- - manufacture and the parties did not have any agreements or contracts which would only be arranged upon being hired and it appears they were merely surveying potential mass transit areas it seems that petitioner and the group were searching for business that might or might not materialize the fact that petitioner and the group submitted a proposal does not mean that the activity rose to the level of an active trade_or_business see kennedy v commissioner tcmemo_1973_15 the ability to transact business does not satisfy the ‘carrying on’ requirement of sec_162 see also richmond television corp v united_states supra in light of our holding that petitioner is not entitled to deduct any expenses related to the sky shuttle activity for the reasons stated we need not address the sec_183 or substantiation issues day care expenses mrs willits has been a state-licensed day care provider since she was allowed a maximum of four infants and two school-age children who would come after school mrs willits would care for the infants until they reached to months of age mrs willits started her day care activities pincite a m she would make sure the areas in her home were prepared for the arrival of the children by a m the children usually left around p m on weekends mrs willits cleaned the house and yard did laundry and shopped for food and supplies for the day care activity mrs willits would operate the day care for about weeks per year allowing herself time for vacation during mrs willits cared for three infants she charged dollar_figure per week for each child the kitchen family room and backyard were allocated to the day care activity when the children napped they would do so in the den the spare bedroom and the master bedroom the children would play in the enclosed backyard where there were toys and playground equipment mrs willits hired a gardener to maintain the yard on her schedule c filed with petitioners’ joint_return for mrs willits reported dollar_figure in gross_receipts and claimed the following expenses bxpense amount advertising dollar_figure car and truck depreciation insurance legal profl office supplies dues and pubs laundry and cleaning big_number business gift sec_250 diapers baby supplies food yard maint big_number telephone total big_number mrs willits also claimed a deduction of dollar_figure for business use of home on attached form_8829 mrs willits’ net profit from the day care activity was dollar_figure respondent disallowed all of the claimed expenses for lack of substantiation both petitioner and mrs willits testified that they maintained records of their expenses and that they turned these records and receipts over to their accountant however the accounting firm with which the accountant had been associated split apart and as a result records were lost none of the records were reconstructed mrs willits was able to substantiate only certain expenses by her testimony but for the most part mrs willits’ testimony lacked detail and she had difficulty with her recollection of the expenses sec_162 allows the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure is ordinary and necessary is a question of fact see 320_us_467 an ordinary_and_necessary_expense is one which is appropriate and helpful to the taxpayer’s business and which results from an activity which is a common and accepted practice in the business see 77_tc_1124 affd without published opinion 9th cir date deductions are a matter of legislative grace see 503_us_79 taxpayers must keep sufficient records to establish deduction amounts see sec_6001 43_tc_824 generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount see 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made see 85_tc_731 a strict substantiation requirement exists under sec_274 and for gifts and for certain property listed under sec_280f which includes passenger automobiles taxpayers must substantiate by adequate_records the following items in order to claim deductions the amount of such expense or other item the time and place of the travel or use of the facility or property or the date and description of the gift the business_purpose of the expense or other item and the business relationship see sec_274 to substantiate a deduction by adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date in respondent’s posttrial opening brief respondent accepts petitioners’ computation of a 48-percent use of the home for the day care business and states the court should allow mrs willits deductions for expenses pursuant to the cohan_rule in respondent’s posttrial reply brief respondent states notwithstanding the foregoing however respondent would suggest that petitioners be allowed a deduction for expenses for the day care business including business use of the home in the total amount of dollar_figure that amount consists of dollar_figure in total expenses plus dollar_figure for business use of their home respondent bases these figures on the deductions claimed on mrs willits’ schedule c attached to petitioners’ return we believe respondent has therefore conceded that petitioners are entitled to business_expense deductions of dollar_figure for and we so hold furthermore after careful consideration of the record we hold that petitioners have not established that they are entitled to any deduction in excess of what respondent generously conceded accuracy-related_penalty the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations for the tax_year sec_6662 provides that if it 1s applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 b - - provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis see sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 1s made on a case-by- case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the duty_of filing an accurate return cannot be avoided by placing the responsibility on a tax_return_preparer see 88_tc_654 although a taxpayer remains liable for a deficiency attributable to a return prepared by an accountant a taxpayer who supplies a qualified_tax return preparer with all relevant information and who reasonably and in good_faith relies on the preparer’s advice - is not negligent and has not disregarded rules or regulations even if the advice is incorrect and results in a deficiency see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners’ return was prepared by an accountant petitioner testified that he relied on his return preparer to fill out petitioners’ joint_return properly however petitioners did not call their accountant to testify on their behalf nor did petitioners demonstrate that they provided the accountant with all relevant facts and information with respect to the sky shuttle activity therefore we hold that petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 a to reflect the foregoing decision will be entered under rule
